MATTHEWS, J.
By the express provisions of Sections 11968 and 11969 GC., a dissolved corporation, no matter how the dissolution has been affected, may be sued in its corporate name as though no dissolution had taken place. By the express terms of the latter section the service may be upon either “an assignee, trustee, receiver thereof, or persons having charge of its assets.
Section 8742 GC. provides that unless otherwise in the dissolution proceedings, the directors shall be the trustees to wind up the affairs of the corporation, but that a trustee may he appointed by the stockholders for that purpose.
In view of the affidavit that a trustee was appointed, the court holds that under Section 11969 service should be made upon that trustee. The motion to quash is therefore sustained.